Citation Nr: 0914757	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2005, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  This appeal was remanded by the Board 
in December 2005 for additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	A bilateral knee disability, diagnosed as osteoarthritis, 
was caused by an in-service combat injury following a jump 
from a helicopter in Vietnam.  


CONCLUSION OF LAW

Bilateral osteoarthritis of the knees was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  The Board further finds that the RO 
complied with the December 2005 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran asserts that he incurred a bilateral knee 
disability in service.  In the April 2005 hearing, he 
asserted that his military occupational specialty was a 
forward observer in Vietnam.  The Veteran described that in 
1970 he jumped from a helicopter while it was approximately 
6-8 feet from the ground.  When he landed, he jarred his 
knees.  He indicated that he did not land properly and when 
he hit the ground his knees buckled incurring an injury.  He 
recalled that the injury caused him to limp for a number of 
days.  He indicated that he specifically remembered the 
injury because he was not able to track his location by 
pacing his steps as was usually done because he was limping.  
He had to rely on the radioman with him to count steps to 
track his location.  

The DD Form 214 indicated that the Veteran's military 
occupational specialty was artillery surveyor.  He was in 
Vietnam from September 1968 to June 1970.  He received the 
Good Conduct Medal, the National Defense Service Medal, the 
Vietnam Campaign Medal with 60 Device, the Vietnam Service 
Medal, the Korean Service Medal, a Bronze Star, an Air Medal 
and 2 overseas bars.  The personnel records indicated that 
the Veteran was in the 2nd Battalion (Air Mobile) 19th 
Artillery, 1st Calvary.  The personnel records further 
indicate that the Veteran received the Air Medal for 
participating in aerial flights in the Republic of Vietnam.  

The service treatment records do not show treatment for a 
bilateral knee injury.  The Veteran testified that the only 
treatment he received in service for a bilateral knee injury 
was aspirin from the medic for pain.  The service treatment 
records show that the Veteran was involved in an aircraft 
crash in November 1970 in Alaska.  After the crash, the 
Veteran received treatment for left ankle and hip pain.  X-
rays were negative.  The separation examination does not 
indicate any knee problems and his lower extremities were 
clinically evaluated as normal.  

Although the Veteran did not receive decorations or 
commendations for combat, the unit records obtained from the 
U.S. Armed Services Center for Unit Record Research (CURR) 
show that the Veteran's unit was co-located with the 2/7 
Calvary and was engaged in direct and indirect combat.  As 
such, the Board concedes that the Veteran is a combat 
Veteran.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Every reasonable doubt will be 
resolved in favor of the veteran and may only be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  This reduced evidentiary burden 
relates only to the issue of service incurrence, and not to 
whether the veteran has a current disability or whether a 
current disability is linked to the incident in service; 
those two questions require medical evidence.  See Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

In spite of the lack of evidence of an injury in the service 
treatment records, the Board accepts the Veteran's 
description of his bilateral knee injury as sufficient proof 
that such an injury was incurred in service.  The Veteran's 
testimony is consistent with the circumstances and conditions 
of his combat service as depicted in the personnel records.  

Nevertheless, a current disability must be linked to the in-
service incident by competent medical evidence.  In October 
2000, the Veteran's chiropractor submitted a letter in 
support of the Veteran's claim.  The letter indicated that 
the chiropractor treated the Veteran for the past 5 years for 
post traumatic osteoarthritis of the knees.  The chiropractor 
opined that his disability was secondary to injuries 
sustained while in service in Vietnam and his condition 
progressively increased in severity since that time.  

In September 2008, the Veteran was afforded a VA Compensation 
and Pension Examination.  The examiner reviewed the claims 
file and the Veteran presented the history of the bilateral 
knee injury in Vietnam.  The examiner examined the Veteran, 
took x-rays and diagnosed the Veteran with bilateral knee 
osteoarthritis.  The examiner noted the lack of treatment or 
complaints of bilateral knee pain in service.  The examiner 
considered the lapse in time between service and treatment 
records in 2000 for a bilateral knee disability.  The 
examiner could not definitely state whether the current 
disability was related to the injury in service.  Since the 
first treatment records for the bilateral knee disability was 
25 years after service, the examiner concluded that she could 
not determine if the current disability was related to 
service or to a post-service injury without resorting to mere 
speculation.  

The foregoing opinions provide a current diagnosis of 
bilateral osteoarthritis of the knees.  The Board notes that 
both of these opinions are based on the history provided by 
the Veteran.  Although the letter from the chiropractor did 
not indicate the history given by the Veteran, the Veteran 
testified in May 2005 as to what he communicated to the 
chiropractor.  The chiropractor considered any past injuries 
to the Veteran's knees, considered that he never played 
impact sports and traced the bilateral knee injury to the 
helicopter jump in Vietnam with possible exacerbation by the 
plane crash in service.  Based on the Veteran's testimony 
concerning the history of a bilateral knee injury in service 
given to the chiropractor, the Board finds the chiropractor's 
opinion probative.  Further, the opinion is competent 
evidence relating the Veteran's bilateral knee disability to 
service.

Additionally, although the VA examination considered the lack 
of evidence of an in-service injury in the service treatments 
records, it is not necessary for the service treatment 
records to indicate an injury.  The purpose of 38 U.S.C.A. § 
1154(b) is to permit service connection in combat situations, 
where there is less likelihood that events will be recorded 
in service medical records.  The Board notes that this 
examination did not conclusively show that the Veteran's 
bilateral knee disability was not related to the injury in 
service.  Furthermore, the Veteran was a computer technician 
after service and there is no indication of trauma to his 
knees after service.  The Board notes that, as pointed out by 
the VA examiner, the record does not contain any complaints 
of bilateral knee pain until many years after service; 
however, the Board notes that the record also does not show 
another injury to his knees since service.  

Considering the combat trauma to the Veteran's knees, a 
positive nexus opinion from the chiropractor based on history 
of the trauma as described by the Veteran which is consistent 
with his service experiences, the lack of clear and 
convincing evidence to the contrary, the current traumatic 
osteoarthritis of the knees as well as with consideration of 
38 U.S.C.A. § 1154(b) and resolving all reasonable doubt in 
the Veteran's favor, service connection for bilateral 
osteoarthritis of the knees is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connected for a bilateral knee disability, diagnosed 
as osteoarthritis, is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


